356 F.2d 936
James ROWAN, Appellant,v.STATE OF LOUISIANA and H. L. Hanchey, Warden, Louisiana State Penitentiary, Appellees.
No. 22364.
United States Court of Appeals Fifth Circuit.
February 17, 1966.

James Rowan, pro se.
Jodie W. Stout, Asst. Atty. Gen. of Louisiana, Jack P. F. Gremillion, Atty. Gen., Teddy W. Airhart, Jr., Asst. Atty. Gen., Baton Rouge, La., for appellees.
Before RIVES and GEWIN, Circuit Judges, and ALLGOOD, District Judge.
PER CURIAM:


1
The decision of the District Court is affirmed. Every contention made by Appellant was presented to the trial Judge and to the State Supreme Court. The District Court after a full review of the entire transcript of the proceedings against appellant in the State trial court and a review of the Louisiana Supreme Court's decision held that there was no need for a plenary hearing. The District Court being fully aware of the requirements of Townsend v. Sain, 372 U.S. 293, 83 S.Ct. 745, 9 L.Ed.2d 770 (1963) applied federal law to the undisputed facts and found appellant's contentions without merit.


2
Affirmed.